Exhibit 10.2

$750,000,000

UR FINANCING ESCROW CORPORATION

7.375% SENIOR NOTES DUE 2020

JOINDER TO REGISTRATION RIGHTS AGREEMENT

April 30, 2012

Morgan Stanley & Co. LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Wells Fargo Securities, LLC

as Representatives of the Initial Purchasers

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

Ladies and Gentlemen:

Reference is made to the Registration Rights Agreement dated as of March 9,
2012, among UR Financing Escrow Corporation (the “Issuer”) and Morgan Stanley &
Co. LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo
Securities, LLC, as representatives of the Initial Purchasers. Capitalized terms
used in this Joinder Agreement without definition have the respective meanings
given to them in the Registration Rights Agreement.

The undersigned, UR Merger Sub Corporation (“NewCo”), hereby agrees to accede to
the terms of, and assume all of the obligations of the Issuer set forth in, the
Registration Rights Agreement, as though NewCo had entered into the Registration
Rights Agreement on the Closing Date and been named as the “Issuer” therein.
NewCo agrees that such obligations include, without limitation, (a) all of the
obligations of the Issuer to perform and comply with all of the agreements
thereof contained in the Registration Rights Agreement, including the obligation
to pay Liquidated Damages, and (b) the Issuer’s indemnification and other
obligations contained in Section 6 of the Registration Rights Agreement. NewCo
acknowledges and agrees that all references to the Issuer in the Registration
Rights Agreement shall include NewCo and that NewCo shall be bound by all
provisions of the Registration Rights Agreement containing such references.

The undersigned Guarantors hereby agree, on a joint and several basis, to accede
to the terms of the Registration Rights Agreement and to undertake and perform
all of the obligations of the “Guarantors” set forth therein as though the
undersigned Guarantors had entered into the Registration Rights Agreement on the
Closing Date and been named as “Guarantors” therein. The undersigned Guarantors
agree that such obligations include, without limitation, (a) all of the
obligations of the Guarantors to perform and comply with all of the agreements
thereof contained in the Registration Rights Agreement, including the obligation
to pay Liquidated Damages, and

 

-1-



--------------------------------------------------------------------------------

(b) the Guarantors’ indemnification and other obligations contained in Section 6
of the Registration Rights Agreement. Each of the undersigned Guarantors
acknowledges and agrees that all references to the Guarantors in the
Registration Rights Agreement shall include the undersigned Guarantors and that
the undersigned Guarantors shall be bound by all provisions of the Registration
Rights Agreement containing such references.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.

This Joinder Agreement may be executed in any number of counterparts and by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
by facsimile, e-mail or other electronic means shall be effective as delivery of
a manually executed counterpart.

[Signature Pages Follow]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Joinder Agreement as
of the date first written above.

 

UR MERGER SUB CORPORATION By:   /s/ Irene Moshouris   Name:   Irene Moshouris  
Title:   Vice President and Treasurer UNITED RENTALS, INC. By:   /s/ Irene
Moshouris   Name:   Irene Moshouris   Title:   Senior Vice President and
Treasurer INFOMANAGER, INC. By:   /s/ Irene Moshouris   Name:   Irene Moshouris
  Title:   Vice President and Treasurer UNITED RENTALS (DELAWARE), INC. By:  
/s/ Irene Moshouris   Name:   Irene Moshouris   Title:   Vice President and
Treasurer

[Signature Page to Joinder to 2020 Notes Registration Rights Agreement]



--------------------------------------------------------------------------------

UNITED RENTALS FINANCING LIMITED PARTNERSHIP, BY UNITED RENTALS OF NOVA SCOTIA
(NO. 1), ULC, ITS GENERAL PARTNER By:   /s/ Irene Moshouris   Name:   Irene
Moshouris   Title:   Vice President and Treasurer UNITED RENTALS HIGHWAY
TECHNOLOGIES GULF, LLC, BY UNITED RENTALS (NORTH AMERICA), INC., ITS SOLE
INITIAL MEMBER By:   /s/ Irene Moshouris   Name:   Irene Moshouris   Title:  
Senior Vice President and Treasurer UNITED RENTALS REALTY, LLC, BY UNITED
RENTALS (NORTH AMERICA), INC., ITS MANAGING MEMBER By:   /s/ Irene Moshouris  
Name:   Irene Moshouris   Title:   Senior Vice President and Treasurer WYNNE
SYSTEMS, INC. By:   /s/ Irene Moshouris   Name:   Irene Moshouris   Title:  
Vice President and Treasurer

[Signature Page to Joinder to 2020 Notes Registration Rights Agreement]